Plaintiff is a sister of defendant's wife. Defendant's wife was sick and asked plaintiff to come to her home and take care of the housework for a week. Plaintiff obliged her sister who paid her $8 and promised to pay $2 more. Plaintiff, at the close of *Page 699 
her services, visited Mrs. Dupuis, another sister in the same city, remained there over night, and then returned to be taken home. Plaintiff requested that she be taken to the home of Mrs. Dupuis in order that she might procure articles of clothing, an iron sink and parcels to take home. This request was complied with, required defendant to go out of his way several blocks and the accident happened before the route from his home to that of plaintiff was reached.
The undisputed facts show that plaintiff was a guest and not a passenger for hire. The transportation was an accommodation, at least to the home of Mrs. Dupuis, where she had been given things she wanted to take to her home. This trip was not on the route from defendant's home to the home of plaintiff but a deviation therefrom of several blocks, and the accident happened after leaving Mrs. Dupuis' home and before reaching the route between the homes of defendant and plaintiff. From defendant's home to the time and place of the accident plaintiff's transportation bore no relation in purpose or connection to the services she had rendered defendant but was gratuitous on defendant's part and an accommodation requested by plaintiff. Up to and including the time and place of the accident plaintiff was a guest and not a passenger for hire, for she was on such sidetrip for her sole benefit.
Defendant was not guilty of wanton or wilful misconduct.
The case presented does not require consideration of the rule applicable to transportation of a servant by a master.
The judgment should be reversed, with costs, and without a new trial.
SHARPE, NORTH, and BUTZEL, JJ., concurred with WIEST, J. *Page 700